Case 7:20-cv-10787-JCM Document 23 Filed 09/13/21 Page 1of1

UNITED STATES DISTRICT COORT
SOUTHERN DISTRICT OF NEW YORK

NEUNGKILE, °
Plaintiff, TRIAL ORDER
-against- 20 Civ. 10787 (JCM)
MANI & PEDI INC, ef ai.,
Defendants.
--- w--------X

 

The following dates shall apply to the trial of this matter:

1. The Court has requested that Jury Selection and Trial begin on February 14, 2022. Once
the trial calendar is finalized, the Court will confirm the date or notify the parties of any
changes.

2. Joint Pre-Trial Order, including complete exhibit and witness lists, must be filed by
December 6, 2021. Please review the Court’s Individual Rules of Practice for further
instruction. Counsel shall pre-mark all exhibits.

3. Proposed voir dire must be filed by December 6, 2021.

4. Proposed jury instructions and a proposed verdict form must be filed by December 6, 2021.
Each party must submit a complete jury instruction for each claim or defense the party
wishes to present to the jury, and each proposed jury instruction shall indicate the authority
for the requested instruction and, if a pattern instruction is used, whether the proposed
instruction has been adapted or modified.

5. Any motions in limine shall be filed by December 6, 2021.
6. Responses to motions in limine noust be filed by December 13, 2021.

7. Final Pre-Trial Conference will be held on February 1, 2022 at 10:00 a.m. in Courtroom
421.

The aforementioned papers shall be filed with the Clerk of the Court. Counsel shall
simultaneously provide courtesy copies to Chambers. Counsel shall also provide the Court with
courtesy copies of all exhibits in both electronic and hard-copy formats, as well as any deposition
transcripts to be used at trial, at least five days prior to the Final Pre-Trial Conference.

Dated: September 13, 2021
White Plains, New York
SO ORDERED:

 

Anu 0 yy Cal I~

JUDITH C. McCARTHY
United States Magistrate Judge

 
